Exhibit 10.23








[_______________], 2018




[Name]
[Title]




Re:    WESTLAKE CHEMICAL CORPORATION                
LONG-TERM CASH PERFORMANCE AWARD


Dear [Name]:


Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted an award for the 2018-2020 performance cycle with a target
value of $[XXXX] (“Performance Award”). This Performance Award is granted
effective [_______________], 2018 (the “Grant Date”), subject to the following
terms and conditions:
1.
Relationship to Plan. This Performance Award is subject to all of the terms,
conditions and provisions of the Westlake Chemical Corporation 2013 Omnibus
Incentive Plan (the “Plan”) and administrative interpretations thereunder, if
any, which have been adopted by the Administrator and are in effect on the date
hereof. Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.

2.
Payment Schedule.

(a)
The amount of the Performance Award shall be calculated based on the Company’s
achievement of certain performance conditions, as set forth on Exhibit A (the
“Performance Condition”) during the 2018-2020 performance cycle, which is the
period from January 1, 2018 through December 31, 2020 (the “Performance Cycle”).
The Performance Award shall be paid to you in cash as soon as practicable
following the date the Administrator determines to what extent the Performance
Conditions were satisfied, provided, however, that you are employed by the
Company or any of its Subsidiaries on such payment date.

For the avoidance of doubt, you must be in continuous regular, full-time
employment with the Company or any of its Subsidiaries from the Grant Date
through the date this Performance Award is paid in order to be eligible to
receive this Performance Award.
(b)
The Performance Award shall be paid to you at the target level, irrespective of
the limitations set forth in subparagraph (a) above, in the event of your
termination of employment with the Company or any of its Subsidiaries due to
death, with such amount multiplied by a fraction, the numerator of which is the
number of days of employment with the Company or any of its Subsidiaries you
completed during the Performance Cycle and prior to your death, and the
denominator of which is the






--------------------------------------------------------------------------------

2018 LTCPA
Page 2


total number of days in the Performance Cycle. Such Performance Award shall be
paid to your beneficiary within 70 days following your death.
(c)
The Performance Award shall be paid to you, irrespective of the limitations set
forth in subparagraph (a) above, in the event of your termination of employment
with the Company or any of its Subsidiaries due to Normal Retirement, with such
amount multiplied by a fraction, the numerator of which is the number of days of
employment with the Company or any of its Subsidiaries you completed during the
Performance Cycle and prior to your Normal Retirement, and the denominator of
which is the total number of days in the Performance Cycle. To the extent earned
based on the Performance Condition, such Performance Award shall be paid to you
on March 15th of the year immediately following the end of the Performance
Cycle. For purposes of this Performance Award, “Normal Retirement” shall mean
your termination from employment with the Company and its Subsidiaries for any
reason after you have (a) attained at least 65 years of age, and (b) been
employed by the Company or a Subsidiary for a continuous period of 10 years or
more ending on the date of your termination.

3.
Forfeiture of Performance Award. If your employment with the Company or any of
its Subsidiaries terminates other than by reason of death or your Normal
Retirement, your Performance Award shall be forfeited.

4.
Withholding. At the time of the payment of the Performance Award, the Company
shall withhold an amount of cash equal to the amount necessary to satisfy the
minimum federal, state and local tax withholding obligation with respect to this
Performance Award.

5.
Assignment of Performance Award. Your rights under the Plan and this Performance
Award are personal; no assignment or transfer of your rights under and interest
in this Performance Award may be made by you other than by will or by the laws
of descent and distribution.

6.
No Employment Guaranteed. No provision of this Performance Award shall give you
any right to continued employment with the Company or any Subsidiary.

7.
Governing Law. This Performance Award shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

8.
Clawback or Recoupment. This Performance Award and any cash delivered hereunder
are subject to clawback or recoupment as required by applicable law or Company
policy.

9.
Section 409A. Any payments under Paragraph 2(a) or 2(b) of this Performance
Award are intended to be exempt from Section 409A of the Code, by compliance
with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4). Any payment under Paragraph 2(c) of this Performance Award is
intended to be compliant with Code Section 409A as being paid pursuant to a
specified time or fixed schedule under Treas. Reg. § 1.409A-3(i). The provisions
of this Performance Award shall be administered, interpreted and construed
accordingly.

If you have any questions regarding this award, you may contact me at
713-960-9111.





--------------------------------------------------------------------------------

2018 LTCPA
Page 3


Very truly yours,


Joel Gray
Vice President, Human Resources









--------------------------------------------------------------------------------






EXHIBIT A
Performance Condition
1.
Definition of Performance Condition. The Performance Condition for the 2018-2020
performance cycle shall be based on the greater of the average annual economic
value added (“EVA”) results for Westlake Chemical Corporation and relative total
shareholder return (“TSR”) as compared to a peer group of companies. EVA is
equal to net operating profit after tax (“NOPAT”) less a capital charge based
upon the weighted average cost of capital. TSR means stock price growth for a
defined measurement period, with any dividends paid.

Average annual EVA results will be determined by averaging the annual EVA
results for Westlake Chemical Corporation over the 2018-2020 three-year period.
For purposes of determining TSR, the stock price shall be calculated based on
the daily average stock price for the fourth calendar quarter 2017 and the
fourth calendar quarter 2020. TSR shall be measured against the peer companies
determined by the Administrator and shall be based on a measurement period
starting on January 1, 2018 and ending on December 31, 2020 (the “Determination
Date”).
2.
Calculation of Performance Award. The amount of the Performance Award shall be
determined as set forth on the following chart:

 
Threshold Performance
Target Performance
Maximum Performance
Payment Rate
25% of target value
100% of target value
200% of target value
Performance Rate
(relative TSR)
33.3% ile
50% ile
75% ile
Performance Rate
(Westlake EVA)


* “1X” equals returns equivalent to the cost of capital
.5X
1X*
>2X

As soon as practicable after the Determination Date, the Administrator shall
evaluate the level of achievement of the Performance Condition and if at least a
threshold level of the Performance Condition was achieved, the Administrator
shall certify the level of achievement of the Performance Condition in writing
and shall pay the amount of the Performance Award no later than April 1 after
the Determination Date.
The Performance Award for performance between Threshold Performance and Target
Performance, or between Target Performance and Maximum Performance, shall be
determined by linear interpolation between the values listed in the chart above.
However, in no event shall the amount potentially payable to you under this
Performance Award exceed the payment rate for Maximum Performance. For the
avoidance of doubt, if the Threshold Performance condition is not satisfied, no
amount shall be payable to you pursuant to this Performance Award.


A-1
2018 LTCPA

--------------------------------------------------------------------------------





3.
Adjustments. If a change in control of the Company occurs, and as a result the
Administrator determines that the relative TSR calculation would no longer be
fairly representative of the Company's performance, the Administrator may make
such adjustments to the Performance Condition as it deems necessary in the
calculation of the Company’s TSR.



A-2
2018 LTCPA